DETAILED ACTION
The applicant’s arguments filed 03 December 2020 are persuasive. A new Non-Final Office Action with new grounds of rejection is provided.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laera (U.S. 2013/0019974) in view of Frei (U.S. 2,103,410).
Regarding claim 1, Laera discloses a faucet, comprising: 
a base (30); 
a collar (62) extending from the base, wherein the collar is rotatable relative to the base about a longitudinal axis; 

a sprayhead (50) configured to emit water and operatively coupled to the second end of the control arm; and 
a flexible hose (40) separate from the control arm and configured to fluidly connect the sprayhead and the base.
Laera fails to disclose  a retainer comprises: a bushing and a helical spring.
However, Frei teaches a retainer for a control arm (3) that maintains a rotational position of the control arm about the pivot axis, wherein the retainer comprises: a bushing rotatably (bottom 9, allows for rotation about the bushing) connecting the control arm to the collar; and a helical spring (15) disposed within the control arm and having a first end, which is retained by a stop of the control arm (top 9), and a second end.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have included the retainer as taught by Frei, since doing so would yield predictable results, namely, the ability for the control arm to tilt and thus reduce damage if struck.
Regarding claim 21, Laera discloses the control arm is rotatable relative to the collar about a pivot axis, which extends radially relative to the longitudinal axis (as shown in Fig. 10).
Regarding claim 22, the collar is rotatably disposed on an upper end of the base (as shown in Fig. 10).

Allowable Subject Matter
Claims 13-20 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET LE whose telephone number is (571)270-1548.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET LE/Primary Examiner, Art Unit 3752